Citation Nr: 1105801	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  95-35 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel 
syndrome.

2.  Entitlement to an initial disability evaluation in excess of 
20 percent for a herniated intervertebral disc at L5-S1.

3.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran had active military service from July 1972 to 
December 1975 and from June 1981 to February 1995.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, in 
August 1995 and February 1999.

The August 1995 rating decision granted service connection for 
chronic low back strain and assigned a noncompensable disability 
evaluation, effective March 1, 1995.  The Veteran appealed the 
assigned rating, which was subsequently increased to 20 percent, 
also effective from March 1, 1995.  See June 1996 rating 
decision.  The disability was also recharacterized as a herniated 
intervertebral disc at L5-S1.

The February 1999 rating decision denied service connection for 
carpal tunnel syndrome and the assignment of a TDIU.

The Board issued a decision in December 1999 that denied a rating 
in excess of 20 percent for the service-connected low back 
disability.  The Veteran filed a timely appeal to the United 
States Court of Appeals for Veterans Claims (Court).  In October 
2000, the Court vacated the Board's December 1999 decision and 
remanded the case to the Board for additional development.

The Board remanded the matter to the RO for additional 
development and further adjudicative action in June 2001.  
Thereafter, in a decision dated in July 2002, Board denied the 
claim of service connection for carpal tunnel syndrome and an 
increased rating for the low back disability.  In April 2003, the 
Court vacated the Board's July 2002 decision and remanded the 
matters to the Board to obtain additional evidence and to cure 
specified due process deficiencies.  The matters were 
subsequently remanded by the Board to the RO via the Appeals 
Management Center (AMC) in December 2003.  The issue of 
entitlement to a TDIU was remanded in a June 2003 Board decision.

In January 2006, the Board again denied a rating in excess of 20 
percent for the service-connected low back disability.  The 
issues of entitlement to service connection for bilateral carpal 
tunnel syndrome and entitlement to a TDIU were remanded for 
additional development and to address due process concerns.

The Veteran filed a timely appeal to the Court regarding the 
Board's denial of his claim for an increased rating, and in a 
February 2008 Memorandum Decision, the Court set aside that 
portion of the January 2006 decision regarding the claim for 
increased rating and remanded the claim to the Board.  Judgment 
was entered on March 12, 2008.  The claims were subsequently 
remanded by the Board in November 2009 for additional development 
and to address due process concerns.  More specifically, the 
RO/AMC was instructed to provide notice pertinent to the claims, 
to obtain additional VA treatment records, and to schedule the 
Veteran for appropriate VA examinations.  

The Board once again notes that the Veteran appears to 
have raised issues that have not been considered by the 
RO.  Specifically, as discussed in the Board's July 2002, 
December 2003, January 2006 and November 2009 decisions, 
the Veteran submitted a statement in February 1999 that 
raised a question as to timeliness and/or adequacy of his 
appeal for entitlement to service connection for asbestos 
exposure and hearing loss and entitlement to an increased 
evaluation for service-connected degenerative disc disease 
of the cervical spine.  He has once again raised these 
issues in a December 2010 statement in support of claim.  
The RO has yet to address these matters.  As the Board 
does not have jurisdiction over them, the issues are again 
REFERRED to the RO for appropriate action.

The appeal is REMANDED to the RO via the AMC in Washington, DC.  
VA will notify the appellant if further action is required.




REMAND

Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claims so that he is afforded every possible 
consideration.  Such development would ensure that his due 
process rights, including those associated with 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2010), are met.

The claims for increased rating and service connection were 
previously remanded by the Board in November 2009 in pertinent 
part for the RO/AMC to provide notice specific to his increased 
rating claim, to provide the notice required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), and to schedule the Veteran 
for appropriate examinations.  The issue of entitlement to a TDIU 
was determined to be inextricably intertwined with the issue of 
service connection.

Review of the claims folder reveals that the notice instructed by 
the Board to be sent to the Veteran was contained in a July 2010 
letter from the AMC that was returned as "refused."  Review of 
the claims folder also reveals that the Veteran failed to report 
to three VA compensation and pension (C&P) examinations (joints, 
peripheral nerves and spine) that were requested in July 2010 and 
appear to have been scheduled sometime in August 2010.  

The July 2010 letter was sent to an apartment located on 
Highmeadow Drive.  A C&P Exam Inquiry document reveals that the 
VA Medical Center (VAMC) had an address for an apartment on 
[redacted].  A supplemental statement of the case (SSOC) sent 
in October 2010, however, was sent to an apartment located on 
[redacted].  It is from this address that the Veteran's most 
recent correspondence has been sent.  See October 2010 statement 
received at the AMC in November 2010; statement in support of 
claim received at the Board in December 2010.  The Board notes 
that in the October 2010 statement in support of claim, the 
Veteran asserts that he has not received a statement of the case 
(SOC), any notification pertaining to any scheduled medical 
examinations, or any other correspondence from VA.  

It appears the July 2010 notice letter from the AMC and any 
notice sent to the Veteran from the VAMC pertaining to the VA 
examinations requested in July 2010 were sent to differing and 
incorrect addresses.  What is not clear is why the AMC sent out 
the October 2010 SSOC (which the Veteran appears to have 
received) to the Veteran's most recent address on [redacted] 
without first ensuring that the notice contained in the July 2010 
letter was properly sent, and without first determining why the 
Veteran failed to report to the August 2010 VA C&P examinations.

Based on the foregoing, the claims must again be remanded in 
order for the RO/AMC to ensure that the Veteran receives the 
requisite notice and to reschedule the VA C&P examinations for 
which he failed to report.  Recent VA treatment records should 
also be obtained.  

At this juncture, the Board notes that the Veteran reports 
undergoing a VA C&P examination pertaining to his claim for 
service connection for bilateral carpal tunnel syndrome in April 
2008.  See December 2010 statement in support of claim.  Review 
of the records received from the Houston VAMC dated between 
February 2008 and July 2008, however, do not include this 
examination report, and it is unclear whether the Veteran did in 
fact undergo a VA C&P examination in conjunction with that claim.  
On remand, the RO/AMC should also make a specific request for the 
report from the April 2008 VA C&P examination that was allegedly 
conducted.  

The Veteran is hereby notified that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the case, and that the consequences of failing to 
report for VA examination without good cause may include denial 
of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran about (1) the 
information and evidence not of record that 
is necessary to substantiate his claim for 
entitlement to a disability evaluation in 
excess of 20 percent for a herniated 
intervertebral disc at L5-S1; (2) the 
information and evidence that VA will seek 
to obtain on his behalf; and (3) the 
information or evidence that he is expected 
to provide.  He should also be provided an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Ensure that this 
notice is sent to the Veteran's current 
address on [redacted].  

2.  Obtain the Veteran's treatment records 
from the Houston VAMC, dated since July 
2008.

3.  Make arrangements to obtain the report 
from the April 2008 VA C&P examination(s) 
that was reportedly conducted.  

4.  If an adequate VA examination has not 
already been conducted (i.e., in April 
2008), the Veteran should be scheduled for 
an examination in order to determine the 
nature and etiology of any disability 
affecting the wrists/forearms.  Ensure that 
the VAMC has the Veteran's current address 
on [redacted].  

The claims folder and a copy of this Remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination report.  Any indicated tests and 
studies, including an EMG, should be 
conducted if the examiner deems it 
appropriate.

The examiner should state whether or not the 
Veteran has a current disorder affecting the 
wrists/forearms, including carpal tunnel 
syndrome.  For each diagnosis, the examiner 
should indicate whether it is at least as 
likely as not (i.e., probability of 50 
percent or greater) that the diagnosed 
disability had its onset during active 
service, is related to any in-service 
disease, event, or injury, or is otherwise 
etiologically related to active service.

A rationale for any opinion expressed should 
be provided.

5.  Schedule the Veteran for an appropriate 
VA orthopedic/neurological examination.  
Again, ensure that the VAMC has the 
Veteran's current address.  

The claims folder and a copy of this Remand 
must be made available to and reviewed by 
the examiner(s) in conjunction with the 
examination report.  Any indicated studies 
should be performed.

The examiner(s) should identify all 
residuals attributable to the Veteran's 
service-connected herniated intervertebral 
disc at L5-S1.

The examiner(s) should identify any nerve(s) 
affected by the Veteran's service-connected 
disability.  The examiner(s) should discuss 
the extent, if any, of paralysis of the 
nerves involved.

The examiner(s) should report the range of 
motion measurements for the lumbar spine, in 
degrees.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be noted, 
and whether there is likely to be additional 
range of motion loss due to any of the 
following should be addressed: (1) pain on 
use, including during flare- ups; (2) 
weakened movement; (3) excess fatigability; 
or (4) incoordination. The examiner(s) is 
asked to describe whether pain significantly 
limits functional ability during flare-ups 
or when the lumbar spine is used repeatedly.  
All limitation of function must be 
identified. If there is no pain, no 
limitation of motion and/or no limitation of 
function, such facts must be noted in the 
report(s).

The examiner should document the number of 
weeks, if any, during the past 12 months, 
that the Veteran has had "incapacitating 
episodes," defined as a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician and treatment by a 
physician."

The examiner should state, if possible, the 
frequency of recurring attacks of 
intervertebral disc syndrome, if the Veteran 
suffers such attacks, and the extent to 
which relief is experienced between such 
attacks.  Are there persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased disc, with little 
intermittent relief?

The examiner should also provide an opinion 
as to what overall effect, if any, the 
Veteran's service-connected disabilities 
(herniated intervertebral disc at L5-S1; 
degenerative disc disease, C5-C6; tinnitus; 
kidney stones; and any other disability for 
which service connection has been granted) 
have on his ability to obtain and retain 
employment; that is, whether it would 
preclude an average person from obtaining, 
or retaining, substantially gainful 
employment.  Consideration may be given to 
the Veteran's level of education, special 
training, and previous work experience in 
arriving at a conclusion, but not to his age 
or to the impairment caused by nonservice-
connected disabilities.

The examiner(s) must provide a comprehensive 
report(s) including complete rationales for 
all conclusions reached.

6.  Review the claims folder and ensure that 
all of the foregoing development actions 
have been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is directed 
to the examination reports.  If the 
requested examinations do not include fully 
detailed descriptions of pathology and all 
test reports, special studies or adequate 
responses to the specific opinions 
requested, the report(s) must be returned 
for corrective action.

7.  Finally, readjudicate the claims, with 
application of all appropriate laws and 
regulations (to include the rating criteria 
for the spine that were in effect in 2002 
and 2003) and consideration of any 
additional information obtained.  If any 
benefit sought on appeal remains denied, the 
Veteran and representative should be 
provided a supplemental statement of the 
case (SSOC) and afforded a reasonable period 
of time within which to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

